UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6203




In Re:   BRIAN DOYLE,


                                                         Petitioner.


         On Petition for Writ of Mandamus. (CA-04-22255)


Submitted:   March 2, 2005                 Decided:   March 18, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian Doyle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Brian Doyle petitions for writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2241

petition. He seeks an order from this court directing the district

court to act.   He also requests a “speedy hearing” in this court.

We find there has been no undue delay in the district court.    We

deny Doyle’s motion for a speedy hearing as moot. Accordingly,

while we grant Doyle’s application to proceed in forma pauperis in

this court, we deny his petition for mandamus relief.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -